DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 05/31/2022 has been entered. Claims 2-20 are
currently pending. Applicant’s amendments to the claims have overcome the 35 USC 103 rejections
previously set forth in the Non-Final Office Action mailed 02/28/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Musella on 07/12/2022.
The application’s Specification has been amended as follows:
[0060] For example, the second electrode 122 may completely cover the second base substrate 121, that is, the orthographic projection of the second electrode 122 on the second base substrate 121 covers the entire second substrate 121, saving the patterning process of the second electrode 122 and reducing the cost. The embodiment of the present disclosure includes but is not limited thereto, and the second electrode 122 may partially cover the second base substrate 120, which may be determined according to actual needs, and only needs to permit that the orthographic projection of the first electrode 112 on the first base substrate 111 is within the orthographic projection of the second electrode 122 on the first base substrate 111. The orthographic projection of the wire 113 on the first base substrate 111 may also be located within the orthographic projection of the second electrode 122 on the first base substrate 111.

Allowable Subject Matter
Claims 2-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
In response to remarks and claim amendments made in Applicant’s Amendment submitted 05/31/2022, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Regarding independent claim 2, patentability exists, at least in part, with the claimed features of “each of the triangular conductive patches has a longest side parallel to a line connecting the two openings, the two triangular conductive patches are centrally symmetric with respect to a first point on the line connecting the two openings.”
Claims 3-19 depend therefrom and are included in the allowable subject matter.

Regarding independent claim 20, patentability exists, at least in part, with the claimed features of “each of the triangular conductive patches has a longest side parallel to a line connecting the two openings, the two triangular conductive patches are centrally symmetric with respect to a first point on the line connecting the two openings.”.

Deng, Gao and Lan are all cited as teaching some elements of the claimed invention including the first substrate comprising the first base substrate and the first electrode, the second substrate comprising the second base substrate and a second electrode, a liquid crystal layer, the triangular conductive patches and the two openings.
However, the prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant in independent claim 2 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/ANH N HO/Examiner, Art Unit 2845